Citation Nr: 0811238	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 0 percent 
disabling, prior to January 3, 2007, and a rating in excess 
of 10 percent disabling, as of January 3, 2007, for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1950 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO decision, which 
granted a claim for service connection for bilateral hearing 
loss and assigned a noncompensable evaluation, effective July 
1, 2005.  

The Board notes that the evaluation of the veteran's service-
connected bilateral hearing loss disability was increased to 
10 percent, effective January 3, 2007, in an October 2007 
rating decision.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In March 2008, a video hearing was held before the 
undersigned Acting Veterans Law Judge at the Seattle, 
Washington RO.  A transcript of that proceeding has been 
associated with the claims folder.

In March 2008, the veteran's claim was advanced on the 
Board's docket due to the showing of good and sufficient 
cause.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's hearing acuity was no worse than a Level I 
in the right ear and a Level II in the left ear from July 1, 
2005 to January 3, 2007.

2.  The veteran's hearing acuity is currently no worse than a 
Level IV bilaterally, as of January 3, 2007. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent 
disabling for a bilateral hearing loss disability from July 
1, 2005 to January 3, 2007 have not been met.  See 38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
disabling, as of January 3, 2007, for a bilateral hearing 
loss disability have not been met.  See 38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.85, 4.86 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

VCAA letters from August 2005 and October 2006 fully 
satisfied the duty to notify provisions elements 2, 3, and 
4.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In October 2006, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about his employment and daily life, in regards to 
his hearing loss, during the course of the October 2005 and 
September 2007 examinations performed in association with 
this claim.  The veteran provided statements at these 
examinations, as well as at the March 2008 video hearing, in 
which he details the impact of his disability on his personal 
and social life.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for his bilateral hearing loss disability.  
As will be discussed below, the veteran's bilateral hearing 
loss is currently rated under 38 C.F.R. 4.85.  While 
notification of the specific rating criteria was provided in 
the July 2006 statement of the case (SOC) and not a specific 
preadjudicative notice letter, both the veteran and his 
representative have demonstrated actual knowledge that rating 
of hearing loss is based primarily the results of audiometric 
testing.  Thus, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

As to the fourth element, the August 2005 and October 2006 
letters did provide notice of the types of evidence, both lay 
and medical, that could be submitted in support of his 
claim.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted and a disability rating and effective date were 
assigned in the December 2005 RO decision.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  In addition, the 
Board notes that the veteran was given appropriate notice 
according to Dingess in the October 2006 VCAA letter.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.
	
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran with examinations for his 
bilateral hearing loss disability in October 2005 and 
September 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds these examination reports to be thorough and consistent 
with contemporaneous VA and private treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
this case, as the veteran timely appealed the rating 
initially assigned for his service-connected bilateral 
hearing loss within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's bilateral hearing loss disability has been 
rated as 0 percent disabling, effective July 1, 2005, and 10 
percent disabling, effective January 3, 2007.  The veteran 
seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

An October 2005 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:


HERTZ



1000
2000
3000
4000
RIGHT
15
30
50
65
LEFT
15
35
55
55
The average decibel loss was 40 Hertz bilaterally.  Speech 
recognition ability was 92 percent for the right ear and 84 
percent for the left ear.  This examination results in the 
assignment of a hearing acuity of Level I in the right ear 
and a hearing acuity of Level II in the left ear.  This 
warrants a noncompensable rating under 38 C.F.R. § 4.85. 

In April 2005 and January 2007, the veteran underwent 
audiological evaluations.  See Certified Hearing treatment 
record, April 2005; Kitsap Audiology treatment record, 
January 2007.  Audiogram findings from these examinations 
have been included in the claims folder; however, these 
results were uninterpreted.  The Board notes that the RO 
attempted to interpret the results of the January 2007 
audiological evaluation in the October 2007 rating decision.  
However, neither the RO nor the Board are competent to 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Consequently, 
the Board may not consider these examination results in its 
decision.

A September 2007 VA audiological summary report of 
examination for organic hearing loss reflects puretone 
thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
25
50
60
75
LEFT
20
45
70
75
The average decibel loss was 52.5 Hertz bilaterally.  Speech 
recognition ability was 82 percent for the right ear and 78 
percent for the left ear.  This examination results in the 
assignment of a hearing acuity of Level IV bilaterally.  This 
warrants a 10 percent rating under 38 C.F.R. § 4.85, and no 
higher. 

The veteran has claimed in various statements that his 
bilateral hearing loss warrants an increased evaluation since 
the date of his original claim, and the Board is sympathic to 
the difficulties he experiences as a result of his 
disability.  His claim, however, primarily hinges on a 
mechanical application of specifically defined regulatory 
standards.  Although the Board is mindful of the veteran's 
description of his hearing loss, regrettably, the Board is 
bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.  

Therefore, as the October 2005 VA examination results 
indicate a hearing acuity of Level I in the right ear and 
Level II in the left ear, a compensable rating cannot be 
assigned for this disability as of the date of the veteran's 
original claim.  As the September 2007 VA examination results 
indicate a hearing acuity of Level IV bilaterally, a 10 
percent rating can be assigned for the current state of the 
disability.  

With regard to the effective date of this 10 percent rating, 
September 2007 is the earliest date of record indicating that 
the veteran's hearing loss has worsened to a compensable 
level.  The Board notes that the January 2007 effective date 
for the increase was awarded by the RO based on the results 
of his January 2007 audiological evaluation, even though 
neither the Board nor the RO are competent to interpret those 
results.  Nevertheless, the Board will afford the veteran the 
benefit of the doubt and confirm his current 10 percent 
rating as of the date of this examination.  However, in light 
of the fact that the claims folder contains no evidence that 
the severity of this disability reached a compensable level 
prior to January 3, 2007, the veteran's 10 percent rating 
cannot be assigned prior this date.

In light of the veteran's complaints that his schedular 
evaluation does not adequately take into account the day-to-
day difficulties caused by his hearing loss disability, the 
Board has considered the potential application of other 
various provisions, particularly 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

However, the veteran's disability has not been shown to cause 
marked interference with employment beyond that contemplated 
by the Schedule for Rating Disabilities.  In fact, the 
veteran acknowledged that he was able work without difficulty 
at his last employment in spite of his hearing loss 
disability, and that he did not leave that job due to 
problems caused by his disorder.  His disability has also not 
resulted in frequent hospitalizations, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  






ORDER

Entitlement to an evaluation in excess of 0 percent 
disabling, from July 1, 2005 to January 3, 2007, for 
bilateral hearing loss is denied.  

Entitlement to an evaluation in excess of 10 percent 
disabling, as of January 3, 2007, for bilateral hearing loss 
is denied.  





____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


